number release date id office uilc cca_2009081310470241 ---------- from ------------------- sent thursday date am to ----------------- cc subject re stat_notice and carryback hi -------- the application of an accuracy related penalty depends upon the existence of an underpayment as defined in sec_6664 not a deficiency the penalty would apply to any portion of an underpayment for a year to which the loss is carried that is attributable to a valuation misstatement for the year in which the carryback over of the loss arises see c this means that the penalty could apply to any or all of the years the loss is carried to look at each year separately so long as there is an underpayment in those years see the explanation in fsa wl discussing the court's holding in 78_tc_100 where a tentative_carryback_adjustment resulted in a refund and the tc held that the refund was a rebate the fsa makes a connection between rebate defined for purposes of deficiency and underpayment let me know if you want to discuss ----------------------------
